Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restriction
2.	Applicant’s election, without traverse, of Group I (claims 1-25 drawn to a therapeutic composition comprising a protein cluster; species: Cytokine: IL-15; Costimulatory molecule: CD28; and Linker molecule as set forth in claim 18), in the response filed on 6/21/2022, is acknowledged.
Currently amended claims 1, 11, 13-14, 16, 18-19, 25, (7/20/2022), and new claims 34-35, (7/20/2022), are pending and under consideration by the Examiner.
	Claims 2-10, 12, 15, 17, 20-24, and 26-33 have been canceled.

Information Disclosure Statement
3.	The information disclosure statements (IDS) submitted on 3/5/2020, and 6/22/2022, are in compliance with the provisions of 37 CFR 1.97 and have been considered by the examiner.
Applicant is reminded of their duty to disclose to the Office all information known to the person to be material to patentability as defined in 37 CFR 1.56.  As stated therein, “[e]ach individual associated with the filing and prosecution of a patent application has a duty of candor and good faith in dealing with the Office, which includes a duty to disclose to the Office all information known to that individual to be material to patentability as defined in this section”.  
4.	Claims 1, 11, 13-14, 16, 18-19, 25, and 34-35 are allowable.

5.	The following is an Examiner's Statement of Reasons for Allowance: 
None of the prior art of record describe or suggest a therapeutic composition as recited in claim 1. The product as recited in the claims is free of the prior art by virtue of its structure.  Furthermore, the claimed invention meets the requirements of 35 USC § 101 and 35 USC § 112 because the product is a protein therapeutic comprising protein monomers reversibly cross-linked by biodegradable linkers for the treatment of diseases such as cancer, diabetes, and cardiovascular diseases.

6.	Any comments considered necessary by applicant must be submitted no later than the payment of the Issue Fee and, to avoid processing delays, should preferably accompany the Issue Fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Advisory Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Prema Mertz whose telephone number is (571) 272-0876. The examiner can normally be reached on Monday-Friday 7:00-4:30PM. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Vanessa Ford, can be reached on (571) 272-0857.  Official papers filed by fax should be directed to (571) 273-8300.  Faxed draft or informal communications with the examiner should be directed to (571) 273-0876.  Information regarding the status of an application may be obtained from the Patent application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


					/PREMA M MERTZ/                                                            Primary Examiner, Art Unit 1646